Name: Commission Regulation (EC) No 2190/98 of 9 October 1998 fixing the agricultural conversion rates
 Type: Regulation
 Subject Matter: agricultural policy;  economic structure
 Date Published: nan

 EN Official Journal of the European Communities10. 10. 98 L 275/37 COMMISSION REGULATION (EC) No 2190/98 of 9 October 1998 fixing the agricultural conversion rates THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (1), as last amended by Regu- lation (EC) No 150/95 (2), and in particular Article 3 (1) thereof, Whereas the agricultural conversion rates were fixed by Commission Regulation (EC) No 2134/98 (3); Whereas Article 4 of Regulation (EEC) No 3813/92 provides that, subject to confirmation periods being trig- gered, the agricultural conversion rate for a currency is to be adjusted where the monetary gap between it and the representative market rate exceeds certain levels; Whereas the representative market rates are determined on the basis of basic reference periods or, where ap- plicable, confirmation periods, established in accordance with Article 2 of Commission Regulation (EEC) No 1068/ 93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (4), as last amended by Regulation (EC) No 961/98 (5); whereas para- graph 2 of that Article provides that, in cases where the absolute value of the difference between the monetary gaps in two Member States, calculated from the average of the ecu rates for three consecutive quotation days, exceeds six points, the representative market rates are to be adjusted on the basis of the three quotation days in ques- tion; Whereas, as a consequence of the exchange rates recorded from 6 to 10 October 1998, it is necessary to fix a new agricultural conversion rate for the pound sterling; Whereas Article 15(2) of Regulation (EEC) No 1068/93 provides that an agricultural conversion rate fixed in advance is to be adjusted if the gap between that rate and the agricultural conversion rate in force at the time of the operative event applicable for the amount concerned exceeds four points; whereas, in that event, the agricul- tural conversion rate fixed in advance is brought more closely into line with the rate in force, up to the level of a gap of four points with that rate; whereas the rate which replaces the agricultural conversion rate fixed in advance should be specified, HAS ADOPTED THIS REGULATION: Article 1 The agricultural conversion rates are fixed in Annex I hereto. Article 2 In the case referred to in Article 15(2) of Regulation (EEC) No 1068/93, the agricultural conversion rate fixed in advance shall be replaced by the ecu rate for the currency concerned, shown in Annex II:  Table A, where the latter rate is higher than the rate fixed in advance,  Table B, where the latter rate is lower than the rate fixed in advance. Article 3 Regulation (EC) No 2134/98 is hereby repealed. Article 4 This Regulation shall enter into force on 11 October 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 October 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 387, 31. 12. 1992, p. 1. (2) OJ L 22, 31. 1. 1995, p. 1. (3) OJ L 269, 6. 10. 1998, p. 12. (4) OJ L 108, 1. 5. 1993, p. 106. (5) OJ L 135, 8. 5. 1998, p. 5. EN Official Journal of the European Communities 10. 10. 98L 275/38 ANNEX I Agricultural conversion rates ECU 1= 40,9321 Belgian and Luxembourg francs 7,56225 Danish kroner 1,98391 German marks 338,319 Greek drachmas 203,183 Portuguese escudos 6,68769 French francs 6,02811 Finnish marks 2,23593 Dutch guilders 0,796521 Irish punt 1 973,93 Italian lire 13,9576 Austrian schillings 168,336 Spanish pesetas 9,35538 Swedish kroner 0,698159 Pound sterling ANNEX II Agricultural conversion rates fixed in advance and adjusted Table A Table B ECU 1 = 39,3578 Belgian and Luxembourg francs ECU 1 = 42,6376 Belgian and Luxembourg francs 7,27139 Danish kroner 7,87734 Danish kroner 1,90761 German marks 2,06657 German marks 325,307 Greek drachmas 352,416 Greek drachmas 195,368 Portuguese escudos 211,649 Portuguese escudos 6,43047 French francs 6,96634 French francs 5,79626 Finnish marks 6,27928 Finnish marks 2,14993 Dutch guilders 2,32909 Dutch guilders 0,765886 Irish punt 0,829709 Irish punt 1 898,01 Italian lire 2 056,18 Italian lire 13,4208 Austrian schillings 14,5392 Austrian schillings 161,862 Spanish pesetas 175,350 Spanish pesetas 8,99556 Swedish kroner 9,74519 Swedish kroner 0,671307 Pound sterling 0,727249 Pound sterling